MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                      FILED
this Memorandum Decision shall not be
                                                                        Aug 30 2018, 9:56 am
regarded as precedent or cited before any
court except for the purpose of establishing                                CLERK
                                                                        Indiana Supreme Court
the defense of res judicata, collateral                                    Court of Appeals
                                                                             and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Barbara J. Simmons                                       Curtis T. Hill, Jr.
Oldenburg, Indiana                                       Attorney General of Indiana

                                                         Ian McLean
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Rufus Wehgar,                                            August 30, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-154
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable David J. Certo,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause Nos.
                                                         49G12-1507-CM-25564
                                                         49G12-1605-CM-17576




Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-154 | August 30, 2018                  Page 1 of 5
                                             Case Summary
[1]   Rufus Wehgar appeals his convictions, following a bench trial, for two counts

      of class A misdemeanor theft. He contends that the State presented insufficient

      evidence to support his convictions. Finding the evidence sufficient, we affirm.


                                 Facts and Procedural History
[2]   On July 20, 2015, Wehgar wheeled his bicycle into a Walmart store in

      Indianapolis. He went to the rear of the store where new bicycles are located

      and bent down as if trying to repair his bicycle’s tires. He then left his bicycle

      and proceeded to other areas of the store and selected merchandise. He

      returned to his bicycle with a backpack and other new merchandise. He

      summoned a Walmart employee, who removed a new bicycle from the bicycle

      rack. Wehgar later put his own bicycle on the rack and removed the tags from

      the new bicycle. He walked with the new bicycle, the backpack, and the other

      new merchandise to the front of the store, past all points of sale, and through

      the store’s doors. Outside the doors, he was confronted by two Walmart loss-

      prevention associates who escorted him to the store’s office. Wehgar provided

      identification that belonged to his brother, and then tried to leave the office but

      was prevented from doing so by the loss-prevention associates. Wehgar signed

      a do-not-return notice stating that he was prohibited from returning to the

      property. A police officer was summoned to the store and arrested Wehgar.

      The State subsequently charged Wehgar with one count of class A

      misdemeanor theft.



      Court of Appeals of Indiana | Memorandum Decision 18A-CR-154 | August 30, 2018   Page 2 of 5
[3]   On May 9, 2016, Wehgar returned to the same Walmart store. He selected

      merchandise including wireless speakers, earphones, and bicycle accessories.

      He removed the manufacturer’s packaging from several of the items, and then

      placed the items in a backpack that he had brought into the store. He went to

      another department of the store, selected additional items, and proceeded to the

      front of the store to a cash register. He paid for the newly selected items but did

      not pay for the items that were concealed in the backpack. After he walked past

      all final points of sale without paying for the concealed items, Wehgar was

      confronted by loss-prevention associates, taken to the office, and subsequently

      arrested. The State charged Wehgar with one count of class A misdemeanor

      theft and one count of class A misdemeanor trespass.


[4]   Following a consolidated bench trial, the court found Wehgar guilty as

      charged.1 The trial court imposed a suspended one-year sentence and ordered

      Wehgar not to return to any Walmart in Marion County during that year. This

      appeal ensued.


                                         Discussion and Decision
[5]   Wehgar contends that the State presented insufficient evidence to support his

      convictions for class A misdemeanor theft. When reviewing a claim of

      insufficient evidence, we neither reweigh the evidence nor assess witness

      credibility. Bell v. State, 31 N.E.3d 495, 499 (Ind. 2015). We look to the




      1
          Wehgar does not appeal his trespass conviction.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-154 | August 30, 2018   Page 3 of 5
      evidence and reasonable inferences drawn therefrom that support the

      convictions, and will affirm if there is probative evidence from which a

      reasonable factfinder could have found the defendant guilty beyond a

      reasonable doubt. Id. In short, if the testimony believed by the trier of fact is

      enough to support the convictions, then the reviewing court will not disturb it.

      Id. at 500.


[6]   To convict Wehgar of class A misdemeanor theft, the State was required to

      prove that he knowingly or intentionally exerted unauthorized control over

      property of another person, with intent to deprive the other person of any part

      of its value or use. Ind. Code § 35-43-4-2(a). Regarding the first count of theft,

      the State presented the testimony of a Walmart asset protection associate who

      stated that she observed surveillance video of Wehgar entering the store with

      his own bicycle. He subsequently removed a new bicycle from the rack, put his

      bicycle on the rack, removed the tags from the new bicycle, and walked past all

      points of sale and out the store’s doors without paying for the new bicycle or

      other new merchandise that was in his possession.


[7]   Regarding the second count of theft, the State presented testimony from the

      same Walmart asset protection associate who stated that Wehgar returned to

      the store on a subsequent date, and she observed him selecting several items of

      merchandise including wireless speakers, earphones, and bicycle accessories.

      He removed the manufacturer’s packaging from several items and concealed

      the items in a large backpack that he had brought with him. He walked to the

      front of the store to a cashier, paid for other merchandise, but did not pay for

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-154 | August 30, 2018   Page 4 of 5
      any of the merchandise that was concealed in the backpack. He then walked

      past all points of sale without any attempt to pay for the items in the backpack.


[8]   As for both counts, Wehgar simply directs us to his self-serving testimony in

      which he claimed that he did not intentionally exert unauthorized control over

      the bicycle (claiming that he was just taking it to the front of the store to test it

      out based upon the advice of an employee) or the other merchandise (claiming

      that he had planned to steal the items but had a change of heart before he was

      caught). However, it is well settled that a defendant’s intent may be based

      solely on circumstantial evidence, Purvis v. State, 87 N.E.3d 1119, 1124 (Ind. Ct.

      App. 2017), and may be inferred from his conduct and the natural and usual

      sequence to which such conduct logically and reasonably points. Long v. State,

      867 N.E.2d 606, 614 (Ind. Ct. App. 2007). On each occasion, Wehgar removed

      tags and packaging and passed all points of sale without paying for

      merchandise. Based on the evidence presented, the trier of fact could

      reasonably infer that Wehgar knowingly or intentionally exerted unauthorized

      control over Walmart’s property with the intent to deprive Walmart of its value

      or use. We decline Wehgar’s invitation to reweigh the evidence or reassess

      witness credibility, and we affirm his convictions.


[9]   Affirmed.


      Najam, J., and Pyle, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-154 | August 30, 2018   Page 5 of 5